Mr. Justice Carnes delivered the opinion of the court. 6. Receiving stolen goods, § 6*—what does not constitute variance. If a defendant is found guilty of receiving a part of stolen goods charged in the indictment, it would not be necessary, to support the judgment, to find him guilty also as to the remainder of the goods. 7. Receiving stolen goods, § 8*—when admission of evidence as to prior sales of stolen property is proper. While, in a prosecution for receiving stolen property, the admission of evidence of prior sales to the defendant of stolen property is erroneous unless it is also shown the defendant knew at the time it was stolen, there is such proof where it appears that the defendant had instructed the party who had stolen the property in question that if he got any insulated copper wire to burn it off so it could not be identified, and it makes harmless any error in specific proof as to the various items that had been purchased before the time in question, under an indictment for receiving stolen copper wire. 8. Criminal law, § 315*—when refusal of instruction on question of reasonable doubt is proper. Refusal of an instruction on the question of reasonable doubt already covered by given instructions is not reversible error in a criminal case. 9. Criminal law, § 311*—when requested instruction properly refused. It is not error to refuse to give, in a criminal case, an instruction as to the law in civil cases. 10. Criminal law, § 122*—when evidence of previous good character is admissible. Evidence of good character is proper to be considered by the jury in connection with all other evidence in passing on the question of a defendant’s guilt or innocence. 11. Criminal law, § 280*—when instruction on effect of evidence of previous good character is erroneous. An instruction in a criminal case that in all doubtful cases evidence of previous good character is conclusive, in favor of the defendant, is erroneous. 12. Receiving stolen goods, § 10*—when instruction not reversibly erroneous. The use of the words “know and believe” in an instruction to the effect that if at the time the defendant under an indictment for receiving stolen property received it the circumstances presented were such as to have caused him to know and believe and that he did know and believe it was stolen, etc., it was not necessary he saw the property stolen or was told it was stolen, held not prejudicial error. 13. Receiving stolen goods, § 9*—when fact that witness is a convicted thief is immaterial. The fact that a witness was a convicted thief, held not material where his testimony was uncontradicted, and irrespective of it the evidence fully established the defendant’s guilt, in a prosecution for receiving stolen property.